
	

113 S65 IS: To repeal the provision of law that provides automatic pay adjustments for Members of Congress.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 65
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To repeal the provision of law that provides automatic
		  pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 adjusted as provided by law.
				(c)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on February 1, 2015.
			
